Citation Nr: 0702405	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of gunshot wound, right upper extremity with injury 
to Muscle Groups II, III, and VI, for the purpose of accrued 
benefits.  

3.  Entitlement to a compensable rating for injury to the 
right axillary nerve, for the purpose of accrued benefits.  

4.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance or being housebound, 
for the purpose of accrued benefits.  

5.  Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died March [redacted], 2004.  

2.  In April 1949, the service department determined that the 
veteran had recognized guerrilla service from May 1945 to 
April 1946.  

3.  Prior to the veteran's demise, a claim was pending for a 
higher disability rating for the veteran's service connected 
disability of the right upper extremity.  

4.  No evidence of record at the time of the veteran's death 
indicates that service-connected residuals of gunshot wound, 
right upper extremity with injury to Muscle Groups II, III, 
and VI were manifested by more than severe muscle injury to 
Muscle Group III.  

5.  No evidence of record at the time of the veteran's death 
indicates that his service connected injury of the right 
axillary nerve affected entirely different functions than 
that affected by his muscle disability of the same body part.

6.  No evidence of record at the time of the veteran's death 
shows that the veteran was bedridden, unable to dress or feed 
himself, unable to attend to the wants of nature, unable to 
keep himself clean and ordinarily presentable, incapable of 
protecting himself from the hazards or dangers incident to 
his daily environment, or required frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances.

7.  At the time of the veteran's death he had no service 
connected disability rated as totally disabling.  


CONCLUSIONS OF LAW

1.  The criteria for eligibility to nonservice-connected VA 
death pension benefits have not been met.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.40 (2006).

2.  The criteria for a rating in excess of 40 percent for 
residuals of gunshot wound, right upper extremity with injury 
to Muscle Groups II, III, and VI were not met for the purpose 
of accrued benefits.  38 U.S.C.A. §§ 1155, 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2006); 38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2006).

3.  The criteria for a compensable rating for injury to the 
right axillary nerve were not met for the purpose of accrued 
benefits.  38 U.S.C.A. §§ 1155, 5121(a) (West 2002); 38 
C.F.R. §§ 3.1000, 4.55(a) (2006).  

4.  The criteria for an award of special monthly compensation 
based on the veteran's need for the regular aid and 
attendance or being housebound have not been met, for the 
purpose of accrued benefits.  38 U.S.C.A. § 1114(l)(s) (West 
2002); 38 C.F.R. §§ 3.350(b)(i), 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA does not apply to the appellant's claim for non-
service connected pension benefits.  The only issue before 
the Board is whether the appellant's spouse had qualifying 
service to establish eligibility for the benefits sought.  
The record includes service department certification of the 
veteran's service.  Because qualifying service and how it may 
be established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  As it is the law, and not the 
facts, that are dispositive of the appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  The Court has recognized that enactment of the VCAA 
does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).

In a letter dated in May 2004, in reference to the 
appellant's claim for Disability and Indemnity Compensation 
(DIC), the RO requested evidence showing that the condition 
that contributed to the veteran's death was caused by injury 
or disease that began in service.  The Board notes that DIC 
claims include claims for accrued benefits.  38 U.S.C.A. § 
5101(b).  Thus, the notice provided the appellant, 
necessarily included notice regarding a claim for accrued 
benefits.  This is particularly true in this case in light of 
the fact that the claims pending at the time of the veteran's 
death were related only to conditions for which he was 
already service connected, rather than claims seeking service 
connection for an unrelated disability.  It follows that the 
appellant would reasonably submit all information and 
evidence regarding the veteran's service connected 
disabilities.  In separate paragraphs, the May 2004 letter 
told the appellant that VA would request medical records from 
any VA facility that treated the veteran if she told VA of 
the location of the facility, the medical conditions treated, 
and the approximate date of treatment.  She was also told 
that if she submitted the names of private physicians or 
facilities that provided medical treatment to the veteran, VA 
may be able to request the records on her behalf.  

While 5103(a) notice was marginal in this case, the appellant 
cannot be prejudiced by lack of more detailed notice because 
her claim for accrued benefits is limited to the record as it 
existed on the date of the veteran's death.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(d)(4).  She has been notified that 
VA would assist her in obtaining VA records and records of 
treatment from private facilities.  Thus she has been given 
sufficient notice to submit any information that could lead 
to evidence in constructive possession of VA.  As evidence 
not already in VA's possession could not be considered in 
adjudicating her claim for accrued benefits, additional 
notice would not benefit the appellant but would only 
unnecessarily delay adjudication of her appeal.  Therefore, a 
remand for additional notice would serve no useful purpose 
and would only cause unnecessary delay.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to veteran).

38 U.S.C.A. § 5103A requires that VA assist the claimant in 
obtaining evidence to substantiate her claim.  The appellant 
has not requested that VA obtain any evidence constructively 
in VA's possession.

The Board finds that, to the extent necessary, VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  




Nonservice-connected death pension

A Certificate of Death, dated in April 2004, indicates that 
the veteran died on March [redacted], 2004.  The appellant is the 
veteran's surviving spouse.

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2006).  While the appellant's spouse was a 
veteran for the purposes of Title 38, Chapter 11 of the 
United States Code, he was not a veteran for the purposes of 
eligibility to non-service connection pension benefits under 
Title 38, Chapter 15 of the United States Code.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander
in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which include 
compensation benefits under Chapter 11, Title 38 of the 
United States Code, but do not include death pension benefits 
authorized by chapter 15 of that same title.  38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2006).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2006).

In April 1949, the service department verified that the 
appellant's spouse had recognized guerilla service from May 
27, 1945 to April 6, 1946.  This determination found the name 
of the appellant's spouse in the reconstructed guerrilla 
roster of B Co 15 Inf, USAFIP-NL.  

In May 2004, the appellant submitted a Certification from the 
Armed Forces of the Philippines.  This document indicated 
that her deceased spouse served with the B Co 1st battalion 
15th infantry USAFIP NL and was paid from April to August of 
1945, and from October 1945 to April 1946.  Thus, the 
evidence she submitted is in agreement with the April 1949 
service determination of her deceased spouse's service.  

The 1949 service department certification/verification is 
binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  The law specifically excludes recognized guerilla 
service for purposes of entitlement to death pension 
benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  As the appellant's deceased spouse's service was 
limited to recognized guerilla service, the appellant is not 
eligible for VA death pension benefits.  Consequently, the 
Board finds that there is no legal basis for the appellant's 
claim.  As the law and not the evidence is dispositive on 
this issue, it must be denied because of lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.


Accrued benefits

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).  
For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 
38 C.F.R. § 3.1000 (2006); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998). 

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).  

Only evidence of record at the time of the veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The Court has stated that certain documents 
may be deemed as constructively of record in an accrued 
benefits claim even though physically absent from the record 
on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360-
361 (1993).  

Service connection was established for an injury of Muscle 
Group III, right arm with fracture of the humerus and fibrous 
ankylosis of the shoulder in an October 1949 rating 
determination.  A 30 percent rating was assigned under 
Diagnostic Code 5303.  By rating decision in November 1952, 
the veteran's disability was recharacterized as injury 
moderately severe Muscle groups II, III, and VI right upper 
extremity with limitation of motion due to gunshot wound with 
fracture of the humerus rated as severe injury of muscle 
group III right (major).  A rating of 40 percent was assigned 
under Diagnostic Code 5303.  At this time a separate non-
compensable rating was assigned for mild injury of the right 
axillary nerve (major).  In September 1987 the veteran again 
filed a claim for an increased rating and the RO denied the 
claim in February 1988.  Thus the ratings assigned in 
November 1952 remained in effect until the veteran filed his 
claim in March 2004.

On March 5, 2004 the RO received a claim from the veteran for 
an increased rating for his service connected disability of 
the right upper extremity.  He stated that he frequently 
suffered an illness which was caused by his service connected 
right shoulder injuries and that he was seeking adjustment 
for his "[m]onthly disability pension based on present 
status findings of the doctors assisting him during his 
confinement".  He also stated that he was seeking attendance 
care.  These claims were not adjudicated before the veteran's 
death on March [redacted], 2004, and are therefore before the Board as 
the appellant's claim for accrued benefits.  

Evidence of record

At the time of the veteran's death, the most recent evidence 
of record even remotely addressing rating criteria applicable 
to the veteran's service connected disabilities was a January 
1988 letter from D.R.C., M.D.  This evidence had already been 
considered in a now final decision rendered by the RO in 
February 1988.  The only detailed examinations of the 
veteran's service connected right upper extremity disability 
are from September 1949, October 1952 and March 1967.  

Evidence received by VA after the February 1988 rating 
decision and before the veteran's death consists of two 
medical certificates from Abra Provincial Hospital, received 
on March 5, 2004.  One certificate, dated in October 2003, 
indicates that the veteran "[h]as been treated and confined 
in this hospital due to chronic obstructive pulmonary 
disease" from September 30, 2003 to October 2, 2003.  The 
other certificate, dated in November 2003, stated that the 
veteran "has been treated and outpatient in this Hospital 
due to COPD, Polyneuritis transient ischemic attack"; no 
dates of treatment were indicated.  

Also of record is a January 2004 "medical certificate" from 
the Valera Medical Hospital, signed by C.T.V., M.D., received 
in May 2004, after the date of the veteran's death.  
Accompanying this statement is a "statement of account" 
with an itemized list of charges for dates of confinement 
from December 2003 to January 2004.  The "certificate" 
states 

This is to certify that I had treated 
[the veteran] sometime in January 2004 
[for] Myocardial infection and paralysis 
of the right arm secondary to gun shot 
wound during 2nd World War.  This 
condition made him to become bed ridden 
and unable to answer the call of nature.  
Diagnosis: Pneumonia Secondary to 
paralysis of right arm.

Similarly, a document from the Municipal Health Office of the 
municipality of Lagangilang, was received in July 2004 that 
states that the veteran was "[b]edridden for a considerable 
amount of time partly brought by previous medical conditions 
and paralysis of right arm secondary to gunshot wounds."

Neither Dr. C.T.V.'s statement nor the statement from the 
Municipal Health Office was physically in VA's possession at 
the time of the veteran's death.  The Board deems that these 
documents were not constructively in VA's possession at the 
time of the veteran's death.  

Increased ratings - laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See also 38 C.F.R. §§ 
4.40, 4.45.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There would be cardinal signs 
or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Diagnostic Code 5302, 5303, and 5306 pertain to Muscle Group 
II, Muscle Group III, and Muscle Group VI, respectively.  
Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of the shoulder girdle:  (1) Pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  Muscle Group III functions in elevation and 
abduction of the arm to level of the shoulder; acts with 1 
and 2 of Group II in forward and backward swing of arm.  It 
includes the intrinsic muscles of the shoulder girdle:  (1) 
Supraspinatus; (2) infraspinatus and teres minor; (3) 
subscapularis; (4) coracobrachialis.  Muscle Group VI 
functions in extension of the elbow (long head of triceps is 
stabilizer of shoulder joint).  It includes the extrinsic 
muscles of the elbow: (1) Triceps; (2) anaconeus.  

The veteran was right hand dominant.  With respect to any of 
the Diagnostic Codes, 5302, 5303, and 5306 the following 
ratings are assigned for injuries of the dominant side:  A 
slight injury is rated as noncompensable, a moderate injury 
is rated as 20 percent disabling, a moderately severe injury 
is rated as 30 percent disabling and a severe injury is rated 
as 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic 
(2006).  

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their mouth and head provides for a 
30 percent rating for the major arm.  Ankylosis of the 
scapulohumeral articulation between favorable and unfavorable 
provides for a 40 percent rating for the major arm.  
Unfavorable ankylosis of the scapulohumeral articulation 
where abduction is limited to 25 degrees from the side 
provides for a 50 percent rating for the major arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5200 (2006).  

Increased Ratings - analysis

At the time of the veteran's death, his service connected 
disability was evaluated at 40 percent disabling under 38 
C.F.R. 4.73, Diagnostic Code 5303.  40 percent is the highest 
rating available under this diagnostic code.  Therefore, even 
considering 38 C.F.R. § 4.40 and 4.45, no higher rating is 
available under Diagnostic Code 5303.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

Neither the February 1988 letter, the March 1967 examination 
report, nor the October 1952 examination report provide 
current clinical evidence of the veteran's service connected 
right shoulder disability.  The medical certificates of Abra 
Provincial Hospital, received on March 5, 2004, do not 
address his service connected disabilities.  

In this case, assignment of additional disability ratings 
under diagnostic codes other than Diagnostic Code 5303, or a 
compensable rating for injury to his right axillary nerve, 
would be inappropriate.  In this regard, the record is absent 
for any clinical evidence of the level of disability since 
1988, including any evidence that the disability of the 
axillary nerve affected entirely different functions than 
that of the muscle disability of the right upper extremity.  
Thus the veteran could not have prevailed on the claim at the 
time of his death.  Because the appellant takes her deceased 
spouse's claim as it was at the time of his death, her claim 
for an increased disability rating for accrued benefits 
purposes, must be denied.

Aid and Attendance

The appellant has also appealed the RO's decision denying a 
claim for entitlement to special monthly compensation based 
on aid and attendance or housebound status.  

Special monthly rates are payable under 38 U.S.C.A. § 1114(s) 
in cases where the veteran has a service connected disability 
rated as total, and (1) has additional service-connected 
disability or disabilities independently rated at 60 percent 
or more, or (2) by reason of such veteran's service-connected 
disability or disabilities, is permanently housebound.  In 
this case the veteran's only service connected disability is 
rated at 40 percent disabling.  Therefore, the 38 U.S.C.A. § 
1114(s) is inapplicable.

Special monthly compensation rates are payable under 38 
U.S.C.A. § 1114(l) in cases where the veteran, as the result 
of service connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, with 5/200 visual acuity or 
less, or is permanently bedridden or with such significant 
disabilities as to be in need of regular aid and attendance.  

38 C.F.R. § 3.352(a) sets out criteria to be considered when 
determining the need for regular aid attendance, as follows:  

inability of claimant to dress or undress 
himself, or to keep himself ordinarily 
clean and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself, through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.

38 C.F.R. § 3.352 defines "bedridden" as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  38 C.F.R. § 3.352.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  Id.  
It is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.  

Evidence of record at the time of the veteran's death does 
not establish that any of the conditions enumerated in 38 
C.F.R. § 3.352 have been met.  For this reason, the veteran 
could not have prevailed on his claim.  Therefore, the 
appellant's claim for accrued benefits based upon a claim for 
aid and attendance, must be denied.  

For the reasons provided above, the preponderance of evidence 
is against the appellant's claims for accrued benefits.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  The Board regrets that a more favorable 
determination could not be made in this case.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  

Entitlement to a rating in excess of 40 percent for residuals 
of gunshot wound, right upper extremity with injury to Muscle 
Groups II, III, and VI, for the purpose of accrued benefits, 
is denied.  

Entitlement to a compensable rating for injury to the right 
axillary nerve, for the purpose of accrued benefits, is 
denied.  

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance or being housebound, for 
the purpose of accrued benefits, is denied.


REMAND


Unfortunately, a remand is required in this case.  Although 
the Board recognizes the additional delay this will cause to 
the final disposition of the appeal, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.  

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principle 
cause or a contributory cause of death.  38 C.F.R. § 3.312.

The veteran's certificate of death indicates that the veteran 
died in March 2004.  While no immediate cause of death is 
listed on the death certificate, the underlying cause of 
death is listed as hypostatic pneumonia; myocardial 
infarction; massive.  Also of record is a medical certificate 
dated in January 2004 and signed by C.T.V., M.D., that states 
that this physician treated the veteran sometime in January 
2004 for myocardial infection (sic) and paralysis of the 
right arm secondary to gunshot wound during World War Two.  
The certificate also states as a diagnosis, "[p]neumonia 
[s]econdary to paralysis of right arm."  

At the time of the veteran's death, service connection was in 
effect for residuals of a right arm injury involving muscle 
group III with fracture of the humerus and fibrous ankylosis 
of the shoulder, and for mild injury right axillary nerve.  

Thus the January 2004 medical certificate provides some 
association between the listed underlying cause of death, 
pneumonia, and the veteran's service connected disability.  
However, as there is no indication that the physician 
reviewed the veteran's medical history, the medical 
certificate is insufficient for the Board to determine if 
service connection for the cause of the veteran's death is 
warranted.  Therefore, on remand, a medical opinion must be 
obtained addressing whether it is at least as likely as not 
that the veteran's service connected disability was a 
contributing cause of his death.  

Additionally, the appellant should be provided with notice as 
to assignment of effective dates in compliance with 38 
U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b), as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant corrective VCAA 
notice under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Obtain a VA medical opinion from a 
physician as to whether the veteran's 
service connected disability (residuals of 
a right arm injury involving muscle group 
III with fracture of the humerus and 
fibrous ankylosis of the shoulder and for 
mild injury right axillary nerve) 
contributed substantially or materially to 
the cause of the veteran's death.  

The physician must be provided with the 
claims folder and a copy of this remand.  
The claims folder must be reviewed and the 
physician is asked to indicate whether 
he/she reviewed the claims folder.  

The physician is asked to indicate whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
veteran's service connected disability 
substantially and materially contributed 
to the cause of his death.

Note:  The phrase "materially and 
substantially contributed to the cause of 
death", in the above context, means that 
the service connected disability combined 
to cause death; that it aided or lent 
assistance to the production of death.  It 
is not sufficient to show that it casually 
shared in producing death, but rather that 
there was a causal connection.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

3.  Then readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the appellant 
and her representative, if any, should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto, 
after which, the case should be returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


